Citation Nr: 0926638	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-35 666A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for earaches.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a urinary 
disability.

4.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and February 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, denied entitlement to service connection for 
earaches, headaches, a urinary disability, and denied 
entitlement to a TDIU.  

In December 2008 the Board issued a decision that denied 
claims for entitlement to service connection for exudative 
pharyngitis, a psychiatric disorder, a low back disability, a 
sinus condition, a disability of the joints, and entitlement 
to nonservice-connected pension.  The issues currently before 
the Board were remanded for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.

The issue of entitlement to TDIU is REMANDED to the RO via 
the Appeals Management Center in Washington DC, and is 
discussed in the REMAND section of this decision.  The 
Veteran will be advised if further action is needed on his 
part.



FINDINGS OF FACT

1.  Current earaches are not etiologically related to a 
disease or injury in service, including exposure to 
herbicides.  

2.  Current headaches are not etiologically related to a 
disease or injury in service, including exposure to 
herbicides.  

3.  A current urinary disability, to include benign prostatic 
hyperplasia (BPH), is not etiologically related to a disease 
or injury in service, including exposure to herbicides.  


CONCLUSIONS OF LAW

1.  Earaches were neither incurred in nor aggravated by 
active service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).

2.  Headaches were neither incurred in nor aggravated by 
active service, nor may they be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. 
§ 3.303, 3.307, 3.309.

3. A urinary disability, to include BPH, was neither incurred 
in nor aggravated by active service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1116; 38 C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In letters issued in May 2005 and July 2007, the RO notified 
the Veteran of the evidence needed to substantiate his claims 
for entitlement to service connection and TDIU.  The letters 
also satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The May 2005 letter did provide this 
notice.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the July 2007 letter.  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claims, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the April 2009 SSOC.  Therefore, any timing deficiency has 
been cured.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  VA has also 
received notice that the Veteran is in receipt of benefits 
from the Social Security Administration (SSA).  VA has 
attempted to obtain complete copies of the Veteran's complete 
SSA records, but was informed that the pertinent file had 
been destroyed.  An SSA work history and assessment are 
included in the claims folders. 

The Veteran was afforded the opportunity for VA examinations 
in February 2009 in response to the Board's remand.  In a 
January 2009 statement, the Veteran noted that it had taken 
four years to obtain a VA examination and that he now did not 
want any VA examinations and indicated that he would not be 
appearing at his scheduled examinations.  The Veteran has 
made no attempts to contact VA to request that the 
examinations be rescheduled and he has not argued that good 
cause exists for his failure to appear at the scheduled VA 
examinations.  The Board's remand informed him of the reasons 
why an examination was necessary.

When a claimant fails without good cause to report for a 
necessary examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2008).

As the Veteran failed to report for his scheduled VA 
examinations and has not alleged good cause for his absence, 
the Board will proceed with a decision in this case based on 
the evidence of record.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002). Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2008).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Earaches and Headaches

The Veteran contends that he incurred chronic earaches and 
headaches as a result of Agent Orange exposure during his 
active duty service in the republic of Vietnam.  In 
statements to VA he has contended that he was hospitalized 
for 30 days in Vietnam due to his herbicide exposure and 
received treatment for a sore throat, headaches, and 
earaches.  

Service treatment records establish that the Veteran reported 
a history of frequent headaches on his medical history 
completed for service entrance in September 1968.  No 
pertinent abnormality was reported on the examination for 
service entrance completed on the same day.  In May 1969, he 
was seen with complaints of throbbing headaches and sinus 
tenderness.  The impression was sinusitis and tension 
headaches.  In July 1970, the Veteran complained of a 
persistent headache and was treated with antihistamines, nose 
drops, and Dimetapp.  The examination report for separation 
from August 1970 showed that the Veteran's head, ears, and 
neurological system were found to be normal and no history or 
complaints of headaches or earaches was noted.  

The post-service medical evidence establishes that the 
Veteran was seen by his private physician in March 1997 to 
evaluate his ears.  He reported having earaches and headaches 
from the air conditioning in his office during the previous 
summer.  The Veteran continued to complain of headaches from 
air conditioning in July 1998, and a brain MRI conducted in 
September 1998 was negative.  

Also in September 1998, the Veteran's physician provided a 
letter to his employer noting that the Veteran experienced 
headaches due to the air conditioning at work and would be 
undergoing tests that would require his absence from his job.  

The Veteran contends that service connection is warranted for 
earaches and headaches as they are due to his Agent Orange 
exposure.  Although the Veteran's exposure to herbicides is 
presumed based upon his service in Vietnam, earaches and 
headaches are not subject to presumptive service connection 
on the basis of herbicide exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e).  

The Board must also determine whether service connection is 
warranted for the Veteran's earaches and headaches on a 
direct basis as due to herbicide exposure.  Stefl v. 
Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has been diagnosed with earaches and headaches by 
his private physician.  In addition, while there is no 
evidence of current medical treatment for earaches and 
headaches, the Veteran is competent to report that he has 
continued to experience symptoms of these disabilities.  
Therefore, the evidence establishes the presence of a current 
disability.

With respect to the second element of service connection, an 
in-service injury, while the Veteran has stated that he was 
hospitalized for 30 days during service for a sore throat, 
earaches, and headaches due to Agent Orange exposure, service 
treatment records only document five days of treatment for a 
sore throat and two instances of complaints of headaches.  
There is no indication that the Veteran's headaches were 
found to be chronic, and a history of headaches was not noted 
on his separation examination.  

Although the service treatment records do not document 
treatment for earaches or confirm the Veteran's specific 
contentions regarding his claimed headaches, the records do 
show treatment for headaches, Veteran is competent to report 
his in-service symptoms, and exposure to herbicides is 
presumed based on his Vietnam service.  The presence of an 
in-service injury or is established.

While the Veteran has, at times, reported a continuity of 
symptoms for his earaches and headaches, such reports have 
not been consistent.  In a statement received in connection 
with his claim for service connection in February 2005, the 
Veteran stated that his earaches and headaches began shortly 
after service.  However, in a May 2007 statement, the Veteran 
reported that he was treated for earaches and headaches 
during active duty service and has continued to experience 
these disabilities since that time.  In contrast, in July 
2007, the Veteran reported that his earaches and headaches 
did not begin until 1996, almost 30 years after his 
separation from active duty service.  

Furthermore, the contemporaneous post-service evidence is 
entirely negative for any complaints of earaches or headaches 
until March 1997, many years after the Veteran's discharge 
from active duty service.  

The Veteran's reported history while undergoing treatment in 
March 1997 is also at odds with his reports of continuing 
symptoms.  The Veteran told his private physician that he 
began to experience earaches and headaches during the 
previous summer due to the air conditioning at his place of 
employment.  He did not report incurring these disabilities 
during active duty service or having any prior symptoms.  

Because the contemporaneous record is negative and the 
Veteran has not provided a consistent history of a continuity 
of symptoms, the evidence is against finding a continuity of 
symptomatology.

The record contains no other competent evidence of a nexus 
between the Veteran's earaches and headaches and his active 
duty service.  The Veteran was scheduled for a VA examination 
in February 2009 to determine the nature and etiology of his 
claimed earaches and headaches, but he failed to report for 
this examination.  Therefore the only opinion of record 
linking the Veteran's earaches and headaches to service and 
Agent Orange exposure is that of the Veteran.  As a lay 
person, he is not competent to provide an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the Veteran's statements regarding the continuity of 
symptoms from his earaches and headaches are not consistent 
and there is no post-service medical evidence of these 
disabilities until almost 30 years after his separation 
active duty service.  The record also contains no competent 
evidence that the Veteran's earaches and headaches are 
etiologically related to service including herbicide 
exposure.  The Board therefore concludes that the evidence is 
against a nexus between the Veteran's claimed disabilities 
and his active duty service.  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims, and they are denied.  38 U.S.C.A. § 5107(b) (West 
2002).

Urinary Disability

The Veteran contends that he incurred a urinary disability, 
manifested by urinary frequency, as a result of his active 
duty service in Vietnam and exposure to Agent Orange.  

Service treatment records show that the Veteran was treated 
for a urinary infection in July 1970.  The separation 
examination report from August 1970 shows that the Veteran's 
genitourinary system was found to be normal upon clinical 
examination and no pertinent history or complaints was 
reported.

The post-service medical evidence establishes that the 
Veteran first complained of urinary symptoms in December 
2004, when he reported experiencing urinary frequency and a 
weak stream.  Upon examination, his private physician noted 
that the Veteran's prostate was possibly enlarged, and a 
diagnosis of BPH was rendered.  The doctor also noted that 
the Veteran's prostate specific antigens test (PSA) was  
normal one year ago.  

In January 2007, the Veteran reported no change in his 
urinary frequency and weak stream.  The physician noted that 
a course of treatment with Flomax had not helped the 
Veteran's symptoms.  A referral to urology was suggested, but 
the Veteran preferred to wait and try a different medication.  
Possible BPH was diagnosed. 

The Veteran contends that service connection is warranted for 
a urinary disability due to his Agent Orange exposure.  
Although the Veteran's exposure to herbicides is presumed 
based upon his service in Vietnam, BPH is not subject to 
presumptive service connection on the basis of herbicide 
exposure.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e).  

Turning to whether service connection is warranted for a 
urinary disability on a direct basis, the record clearly 
shows a current diagnosis of BPH.  In addition, the Veteran 
is presumed to have been exposed to herbicides during 
service.  The Board therefore finds that two of the three 
elements necessary for service connection-current disability 
and an in-service injury-are demonstrated.

The Veteran, however, has not reported a continuity of 
symptomatology since service, nor is there other evidence of 
such continuity.  In a timeline of his symptoms received in 
July 2007, the Veteran stated that he began to experience 
frequency of urination in November 2006, more than 35 years 
after his discharge from active duty.  

In addition, there is no indication that the Veteran's 
urinary infection during service in July 1970 was a chronic 
condition or indicative of a chronic urinary disability.  

The record also contains no competent medical evidence of a 
nexus between the Veteran's current disability and his active 
duty service.  As noted above, the Veteran was scheduled for 
a VA examination in February 2009 to determine the nature and 
etiology of his claimed urinary disability, but the Veteran 
failed to appear for this examination.  Therefore, the only 
opinion linking the current disabilities to service is that 
of the Veteran.  As a lay person, he is not competent to 
provide an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In sum, the post-service evidence shows that the first 
evidence of the Veteran's claimed disability was more than 35 
years after his separation from active duty.  In addition, 
there is no medical evidence that his BPH is related to his 
active duty service.  The Board therefore concludes that the 
evidence is against a nexus between the Veteran's claimed 
urinary disability and his active duty service.  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim, and it is therefore, denied.  
38 U.S.C.A. § 5107(b) (West 2002).


Claim for TDIU

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a) 
(2008).

If these percentage requirements are not met, but the Veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, the 
case will be referred to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  38 
C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The Veteran currently has no service-connected disabilities.  
Consequently, he does not meet the percentage requirements 
for a grant of TDIU under 38 C.F.R. § 4.16(a).  In addition, 
while the Veteran has stated that he is unable to work due to 
his numerous disabilities, as none of his disabilities are 
service-connected, the Board finds that referral of the case 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under38 C.F.R. § 4.16(b) is 
not in order.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
The claim must therefore be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for earaches as due to 
herbicide exposure is denied.

Entitlement to service connection for headaches as due to 
herbicide exposure is denied.

Entitlement to service connection for a urinary disability as 
due to herbicide exposure is denied..



REMAND

The Veteran has raised several new claims for service 
connection during the appeals period.  In March 2008 the 
Veteran submitted records of treatment for a colon polyp and 
a statement referring to the evidence as reports pertaining 
to "new colon cancer."  Throughout the claims period the 
Veteran has also stated that he was denied a job at the 
Transportation Security Agency (TSA) because he failed the 
required hearing test.  Finally, in October 2008 the Veteran 
raised a claim for service connection for hypertension.  
These claims have not yet been adjudicated, although the RO 
is in the process of adjudicating the hypertension claim.  

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).

Entitlement to TDIU turns in large part on the question of 
what conditions are service connected.  Hence, the pending 
service connection claims are inextricably intertwined with 
the TDIU issue.  See Stanley v. Principi, 16 Vet. App. 356, 
358 (2002); Moffitt v. Brown, 10 Vet. App. 214, 222 (1997).

Accordingly, the appeal is REMANDED for the following:

1.  The agency of original jurisdiction 
(AOJ) should adjudicate the claims for 
service connection for a colon 
disability, bilateral hearing loss, and 
hypertension and then readjudicate the 
issue of entitlement to TDIU.

2.  If the benefit sought on appeal 
remains denied, the AOJ should issue a 
supplemental statement of the case, 
before returning the appeal to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


